                           Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 1 of 7


     Exhibit 20

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ All Debt Collection Letters




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.
                     Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 2 of 7

                M&T    BANK
                PO BOX 8405
                WILMINGTON,            DE      19899- 8405



                                                                                                           September 18, 2020


            l1111• 1•1111 111 •1 111h1•11lll1 1 lll 1 ll1 111 lll1 1 11 1 ll11l111ll1•l1 1l
            Bryce O Carrasco
            100 Redwood St E Apt 2013
            Baltimore, MD    21202


                                                                                              Your Account Ending In 6414




            Past Due Amount: $S7.00


            Our records indicate that your account i s curren t ly past due in the amo unt
            of $S7.00. Failure to make your payment may result in a late fee being
            assessed.

            Payment s can be made at any M&T Bank branch or mailed to:
            CREDIT CARD PAYMENT PROCESSING
            PO BOX 62014
            BALTIMORE, MD 21264-2014

            Please make checks payable t o M&T Bank and remember to include your
            account number with your payment. If you have already paid the amount
            past due, please disregard this notice. We thank you for your prompt
            response.
            If you have any questions, please call the M&T Telephone Banking Center at
            1-866-279-0888.

            We may report information about your Account to credit bureaus. Late
            payments, missed payments or other defaults on your Account may be
            reflected on your credit report. If you think M&T has reported inaccurate
            information to a credit bureau, you may submit a dispute online wi t h the
            credit bureau or write to us at M&T Bank, PO Box 900 , Mi llsboro, DE
            19966.

           M&T Bank is attempting to co l lect a debt and any information obtained will
           be used for that pur pose. To the extent your original obli oation was
~ - -- - -a~, -s ~c ha r gecr,- or ,s subj ect t o an aut omatic stay of bankrupt cy under Title
           11 of the United States Code, this s tatement is for compl i ance and / or
           informational purposes onl y a nd does no t const itut e an attempt to co l lect
           a de bt o r to impose personal li abi l i ty for s uc h obl i gati on. However , M&T
           Bank re tains i ts ri ght under a ny secur i ty ins tr ume nt , i nclu ding the right
           to f oreclose a ny li e n .




            PASTDU/20200919/CCMG8M12/6891 /MG8/f/1 00000/B/89412630. 000196. 0001 - 0001
             Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 3 of 7
   r-<&T BANK
   PO BOX 8405
   WILMINGTON ,          DE       19899-8405



                                                                                              September 25, 2020


•1 1•11 11•1•1•1•1••·••11 11 1•• 11111••1•1•1 111• 11• 111,1 1111 11111 111 1
Bryce O Carrasco                                            UNCCCCb93
100 Redwood St E Apt 2013
Baltimore, MD    21202

                                                                                Your Accoun t Ending In 6414




Our records indicate that your M&T VISA WITH REWARDS Credit Card account
is now past due in the amount of $57 . 00. As a resul t, we are temporar i ly
suspending your right to use your card or any convenience checks
associated with this account.

In order to reinstate your account, you must pay the total amount due as
reflected above.  Failure to pay the past due amounts could result in the
cancellation of this account.  Payments can be made at any M&T Bank branch
or mailed to the following address:

 CREDIT CARD PAYMENT PROCESSING
 PO BOX 62014
 BALTIMORE, MD 21264-2014

 Please make checks payable to M&T Bank and remember to include your
 account number with your payment.

If you have any questions, please contact us at 1-800-724-2525. Thank you
for your prompt attention to this matter.


We may report informat i on about your Account to credit bureaus.  Late
payments, missed payments or other defaults on your Account may be
reflected on your credit report.    If you think M&T has reported inaccurate
information to a credit bureau, you may submit a dispute online with the
credit burea~ or write to us at M&T Bank, PO Box 900, Millsboro, DE
19966.

M&T Bank is attempting to collect a debt and any informatio n ob ta ined will
be used for that purpose. To the extent your origina l ob l igat ion was
discharged, or is subject to an au t omatic stay of ban k r u p t cy under Tit le
11 of the United States Code, this statement is for compl i ance an d/ or
informati onal purposes only an d does not co n s ti tute an attemp t t o collec t
a debt or to impose personal liab i lity for suc h obl igation . However, M&T
Bank retains its r i ght under any security i ns t rumen t , i ncluding the r i g ht
to foreclose any lien.




  TLNSUS/20200926/CCMGBM12/6891/MG8///100000/B/89412700. 000693. 0001 - 0001
Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 4 of 7
     M&T BANK
     PO BOX 8405
     WILMINGTON,        DE     19899-8405



                                                                                            October 16 , 2020

  '1ll1lll11•l1lll1l1l1•ll1111111111111111••··1•ll,11111,l1lll,1111
  Bryce O Carrasco
  100 Redwood St E Apt 2013
  Baltimor e, MD                21202

                                                                             Your Acc o un t Ending In 6414




  Our records i nd i cate t hat y our M&T VISA WITH REWARDS Cred it Card ac c oun t
  is now pas t due in t he amoun t of $114 . 00 . As a res u l t , we are temporarily
  suspending your righ t to use you r card or any conven i ence checks
  associated with this accou nt .

  In o r der t o reinstate you r acco unt , yo u must pa y the t o t al amoun-t due as
  ref lect ed above.   Failure t o pay t he past due amounts could resul t i n t he
  cancellation of t his accoun t.     Payment s c a n be made a t a ny M&T Bank branch
  or mailed to the following addres s :

   CREDIT CARD PAYMENT PROCESSING
   PO BOX 62014
   BALTIMORE, MD 21264-2014

   Pl ease make checks payable to M&T Bank and remember to i nclude your
   a c count number with your payment.

   If you have any questions , please contact us at 1-800-724-2525. Thank you
   for your prompt attention t o this matter.


   We may repor t information about your Account to credit bureaus.   Late
   payments, mis s ed payments or other defaults on your Account may be
  re f lected on your credit report. I f you think M&T has reported inaccurate
  informati on t o a credit bureau, you may submit a dispute online with the
  credit b ureau or wri t e to us at M&T Bank, PO Box 900, Mi llsboro, DE
  19966.

  M&T Bank is attempt ing t o collect a debt and any information obtained will
  be used for tha t pu rpose . To t h e exten t your original obligation was
  dis charged , or is subject t o a n a ut omat i c stay of bankrup t cy under Tit le
  11 of t he United States Code, this statement is for compliance and/or
   i nf ormat i onal purposes only a nd does no t                         constitute an at t empt to colle c t
   a deb t or to i mpose personal liability f or such obligati on.     However , M&T
   Bank retai ns its r ight under any secur it y inst r ument, i ncluding th e righ t
   t o foreclose a ny lien.




   TLNSUS/20201017/CCMG8M12168911MG811/100C00/8/8941 291 1 -OCI0802- 0001 - 0001
           Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 5 of 7
           M&fBank
           November 05, 2020


           e-no.g2e25--00011 eHJ01-01-ooo-ooo--000--000


•'l''1••'•l•11•1llll1ll•lll'1•l1ll111•l•••l•l11•1••1l•'11•1l••1''

m          BRYCE O CARRASCO
           100 E REDWOOD ST APT 2013
           BALTIMORE MD 21202-1361




           Account Number Ending in :                     6414
           Amount Past Due:                               $114.00

           Dear BRYCE O CARRASCO:

           Our records indicate that your account is 50 days past due. If you have already sent this payment to us,
           thank you, and please disregard this letter. If not, please remit the Amount Past Due referenced above to
           the address below:

            M&T Bank
            P.O. Box 62085
            Baltimore, MD 21264-2146

            If you are unable to make the payment, please contact one of our representatives at 1-800-724-2525 or
            visit our website at www.mtbpay.com for assistance. The office hours associated with our phone number
            1-800-724-2525 are Monday through Thursday from 8:00am-9:00pm, EST, Friday 8:00am-4:30pm,
            EST. Our representatives are skilled at developing alternative payment arrangements and may be able to
            help structure an arrangement which may ease your situation.

            It is important that you respond to this letter by either making your payment or by contacting us. If you
            do not resolve the payment default described above, we may pursue our remedies pursuant to your credit
            agreement.

           Please note that we have told a credit bureau about a late payment, missed payment or other default on
           your account. This information may be reflected in your credit report.

            Thank you for your prompt attention.

            Sincerely,

            M&T Bank
            Customer Asset Management

            M&T Bank is attempting to collect a debt and any information obtained will be used for that purpose.
            To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy
            under Title 11 of the United States Code, this correspondence is for compliance or informational
            purposes only and does not constitute an attempt to collect a debt or impose personal liability for such
            obligation.
     Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 6 of 7
   M&T BANK
   PO BOX 8405
   WILMINGTON,          DE      19899-8405



                                                                                         November 16, 2020

·••l••1l1 111•l1 1hl 11ll11• 11• 1•• 111 11 1111•1l1llll,,l1,11111111• 11
Bryce O Carrasco
100 Redwood St E Apt 2013
Baltimore, MD    21202

                                                                            Your Account Ending In 6414




We regret to inform you that your privilege to use the available credit on
your M&T VISA WITH REWARDS Credit Card account has been permanently
terminated because you have not met the repayment terms set forth in the
agreement for your account.

To comply with the terms of the credit agreement and to prevent further
damage to your credit, $172.00 must be paid immediately.  Please mail your
payment to the following address:
CREDIT CARD PAYMENT PROCESSING
PO BOX 62014
BALTIMORE, MD 21264-2014

Cancellation of your account means that you are no longer able to use your
card or any convenience checks associated with th i s account.
Upon receipt of this letter, please call us at 1-800-724-8644 to discuss
the status of your account. Our Credit Counselors are prepared to assist
you in establishing suitable payment arrangements. Thank you for your
prompt attention to this matter.


We may report information about your Account to credit bureaus. Late
payments, missed payments or other defaults on your Account may be
reflected on your credit report. If you think M&T has reported inaccurate
information to a credit bureau, you may submit a dispute online with the
credit bureau or write to us at M&T Bank, PO Box 900, Millsboro, DE
19966.
M&T Bank is attempting to collect a debt and any information obtained will
be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay of bankruptcy under Title
11 of the United States Code, this statement is for compliance and/or
informational purposes only and does not const i tute an attempt to collect
a debt or to impose personal liability for such obligation.    However, M&T
Bank retains its right under any security instrument, including the right
to foreclose any lien.




 TLNTRM/20201117,CCMG8M12/6891/MG8///100000/B/89413220 - 002436 - 0001 - 0001
                 Case 1:21-cv-00532-SAG Document 21-4 Filed 03/25/21 Page 7 of 7
             M&TBank
             December 01 , 2020



             7-770-93529-0006391-002-01-000-000-000-000


••I• I• ••I• 1• 11 •• 1111 111•111 1111 11 111 l1l 1•1 1•111' •••l'•'l 11 11•11l 1
              BRYCE O CARRASCO
              100 E REDWOOD ST APT 2013
              BALTIMORE MD 21202-1361




             Account Number ending:                                      6414

             Dear BRYCE O CARRASCO:

            Our records indicate your account is 70 days past due for$ I 72 .00 .


           You may have received statements, letters, and phone calls from us in an effort to help you bring your
           past due account back in good standing. However, your account remains delinquent. Accordingly, failure
           to remit payment could result in further action being taken on your account. We may report information
           about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
           may be reflected on your credit report. We would like to assist you in bringing your account current.

            Please contact us immediately at l-800-724-8644 so that we may discuss this matter and work out a
            payment solution. The office hours associated with our phone number 1-800-724-8644 are Monday
            through Thursday 8:00am - 9 :00pm, EST and Friday 8:00am - 5:00pm, EST. We may be able to consider
            your current financial circumstances but that is only possible if you contact us . We may have options
            available to help ease your situation. Ifwe do not hear from you, we will not be able to assist you with
            alternative payment arrangements.

             Thank you for your attention to this matter.

           -- Sincerely, -

              M&T Bank Customer Asset Management (CAM)
              1-800-724-8644



               M&T Bank is attempting to collect a debt and any information obtained will be used for that purpose.
               To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy
               under Title 11 of the United States Code, this correspondence is for compliance or informational
               purposes only and does not constitute an attempt to collect a debt or impose personal liability for such
               obligation .
